Gray, J.
The policy upon which this action is brought, having been made before the passage of the St. of 1861, c. 186, is not affected by that statute. The policy expressly provides that it shall cease and determine in case the assured shall not pay the agreed premiums on or before the first day of December annually. The certificate acknowledging the receipt of the premium due on the 1st of December 1868 was not a new policy of insurance, and did no more than continue the original policy in force for one year. By the failure to pay the next annual premium, the policy was avoided before the death of the assured. Pitt v. Berkshire Insurance Co. 100 Mass. 500.

Judgment for the defendants.